Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Billy Joe Waldroup, Appellant                          Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 44403-B).
 No. 06-15-00062-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                        Justice Moseley and Justice Burgess
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the $1,062.50
assessment of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Billy Joe Waldroup, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 2, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk